DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 07/07/2022 which amended claims 1, 5, 7, 10 and 17, cancelled claims 2-4 and 6 and added new claims 22 and 23. Claims 1, 5, 7-14 and 17-23 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1, 5, 7-14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious distances between the two first segments and the corresponding two limiting protruding portions are both smaller than a distance between the second segment and a bottom of the corresponding side recess portion.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 21, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one third inner surface comprises a plurality of third inner surface, two of the third inner surfaces are adjacent to each other and form the adhesive groove, and an included angle between the two adjacent third inner surfaces is between 3 and 5 degrees.
These limitations in combination with the other limitations of claim 21 renders the claim non-obvious over the prior art of record.

Suter (US 2019/0278102) discloses an optical device (Figure 42; Optical Device 1) comprising a bearing structure (Figure 42; Carrier 33 and Support Frame 51) and a light-transmitting plate body (Figure 42; Transparent Optical Plate Member 55), wherein 
the bearing structure (Figure 42; Carrier 33 and Support Frame 51) comprises a first frame body (Figure 42; Carrier 33) and a second frame body (Figure 42; Support Frame 51) connected to each other (see Figure 42), and the first frame body (Figure 42; Carrier 33) is located in the second frame body (see Figure 42), wherein the first frame body (Figure 42; Carrier 33) has at least one first inner surface (see Figure 42; wherein the carrier 33 has four first inner surfaces), and the at least one first inner surface has at least one limiting protruding portion (Figure 42; Clamp 822; Paragraph [0576]; wherein a clamp 822 for the plate member 55 is placed at each corner of plate member 55 to support all four edges of the plate member 55), and 
the light-transmitting plate body (Figure 42; Plate Member 55) is disposed in the first frame body (Figure 42; Carrier 33) and is fixed to the first frame body (see Figure 42), wherein the light-transmitting plate body (Figure 42; Plate Member 55) has at least one first edge (see Figure 42; wherein the plate member 55 has four first edges), and the light-transmitting plate body (Figure 42; Plate Member 55) and the first frame body (Figure 42; Carrier 33) move together (see Paragraphs [0301] and [0303]; wherein it is disclosed that the transparent plate 55 is rigidly mounted to the carrier 33 such that when the carrier 33 is moved between a first and a second state the transparent member 55 is also moved in 2D between a first and a second position).

Kuenanz (US 2017/0323815) discloses an optical device (Figures 8A and 8B; Substrate Holding Device 100) comprising a bearing structure (see Figures 9A-9F; wherein the bearing structure may be any combination of the holding frames 132a and 132b) and a plate body (see Figures 8A and 8B; Substrate 120), wherein 
the bearing structure (see Figures 9A-9F; wherein the bearing structure may be any combination of the holding frames 132a and 132b) comprises a first frame body (Figures 9A-9F; Holding Frame 132a), wherein the first frame body (Figures 9A-9F; Holding Frame 132a) has at least one first inner surface (see Figures 9A-9F; wherein the first inner surface corresponds to each of the four surfaces which make up cavity 112), and 
the at least one first inner surface (see Figures 9A-9F; wherein the first inner surface corresponds to each of the four surfaces which make up cavity 112) has at least one limiting protruding portion (Figure 9A; wherein the limiting protruding portions correspond to Protrusions 202 and 902 as well as Folds 204) protruding from the at least one first inner surface (see Figures 9A-9F), and at least one first edge of the plate body (see Figures 8A and 8B; Substrate 120) leans against the at least one limiting protruding portion (Figure 9A; wherein the limiting protruding portions correspond to Protrusions 202 and 902 as well as Folds 204) so as to be positioned through the at least one limiting protruding portion (see Figures 8A and 8B and 9A-9F; Paragraph [0350]), wherein the at least one first edge comprises at least one first segment and at least one second segment (see Annotated Figure 9F below; wherein upon substrate 120 being accommodated in cavity 112 the edge thereof would have a portion in direct contact with the protrusions 202 on two ends (first segment) and the space between those two contact points would be the claimed second segment), the at least one first segment is aligned with the at least one limiting protruding portion (see Annotated Figure 9F below; wherein upon substrate 120 being accommodated in cavity 112 the edge thereof would have a portion in direct contact with the protrusions 202 on two ends (first segment)), and the at least one second segment is separated from the at least one first inner surface of the first frame body (see Paragraph [0235]; wherein it is disclosed that a gap is formed to prevent flexural stress from transferring to the substrate 120),

    PNG
    media_image1.png
    268
    290
    media_image1.png
    Greyscale

each of the at least one first inner surface has two limiting protruding portions (see Figures 9E and 9F; wherein the first inner surfaces are the four surfaces which surround cavity 112 and wherein there are protrusions 202/fold 204 in each corner such that each surface has two thereon), and each of the at least one first edge comprises two first segments (see Figures 8A-8B, 9E and 9F; wherein the first segments are segments of substrate 120 which are in contact with the respective protrusions 202/fold 204), wherein a side recess portion is formed between the two limiting protruding portions (see Figures 9E and 9F; wherein the side recess portion corresponds to the portion between one fold 204 to the next fold 204 or one protrusion 202 to the next protrusion), and the side recess portion is aligned with the second segment between the two first segments (see Figures 8A, 8B, 9E and 9F; wherein upon the substrate 120 being disposed in cavity 112 the first segment would be limited to the portion of the substrate 120 in direct contact to either the folds 204 or protrusions 202 and the second segment would correspond to the portion between adjacent folds 204 or protrusions 202).
As it pertains to claim 1, neither Suter or Kuenanz, whether taken alone or in combination, teaches, suggests or renders obvious distances between the two first segments and the corresponding two limiting protruding portions are both smaller than a distance between the second segment and a bottom of the corresponding side recess portion.
As it pertains to claim 21, neither Suter or Kuenanz, whether taken alone or in combination, teaches, suggests or renders obvious the at least one third inner surface comprises a plurality of third inner surface, two of the third inner surfaces are adjacent to each other and form the adhesive groove, and an included angle between the two adjacent third inner surfaces is between 3 and 5 degrees.
The dependent claims, claims 5, 7-14, 17-20 and 22-23, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882